Case 5:20-cv-00768-TJH-PVC Document 230 Filed 07/22/20 Page 1 of 2 Page ID #:5067




     1   ETHAN P. DAVIS
         Acting Assistant Attorney General
     2   U.S. Department of Justice
         Civil Division
     3   WILLIAM C. PEACHEY
     4   Director
         Office of Immigration Litigation
     5   District Court Section
         JEFFREY S. ROBINS
     6   Deputy Director
         450 5th Street, N.W.
     7   Washington, D.C. 20530
         Telephone: (202) 616-1246
     8   Facsimile: (202) 305-7000
         jeffrey.robins@usdoj.gov
     9   HANS CHEN
         VICTOR M. MERCADO-SANTANA
   10    Trial Attorneys
   11    Attorneys for Defendants-Respondents
   12                        UNITED STATES DISTRICT COURT
   13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14                                EASTERN DIVISION
   15
         KELVIN HERNANDEZ ROMAN,                   No. 5:20-cv-00768-TJH-PVC
   16    BEATRIZ ANDREA FORERO                     ORDER DENIED AS MOOT
         CHAVEZ, MIGUEL AGUILAR                    THE JOINT STIPULATION
   17    ESTRADA, on behalf of themselves and      REGARDING FILING
         all others similarly situated,            BRIEFING OF BAIL
   18                  Petitioners-Petitioners,    APPLICATIONS [216]
   19    v.                                        Honorable Terry J. Hatter
                                                   United States District Judge
   20    CHAD F. WOLF, Acting Secretary, U.S.
         Department of Homeland Security;
   21    MATTHEW T. ALBENCE, Deputy
   22    Director and Senior Official Performing
         the Duties of the Director, U.S.
   23    Immigration and Customs Enforcement;
         DAVID MARIN, Director of the Los
   24    Angeles Field Office, Enforcement and
         Removal Operations, U.S. Immigration
   25    and Customs Enforcement; and JAMES
         JANECKA, Warden, Adelanto ICE
   26    Processing Center,
   27                Defendants-Respondents.
   28
Case 5:20-cv-00768-TJH-PVC Document 230 Filed 07/22/20 Page 2 of 2 Page ID #:5068
